      Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 1 of 12 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION
GLENDA GIRARD,                   )
                                 )
      Plaintiff,                 )
v.                               )           Case No.:
                                 )
WAL-MART ASSOCIATES, INC., )
                                 )
      Defendant.                 )
_________________________________/

       PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, GLENDA GIRARD (“Plaintiff” or “Girard), and

files her Complaint against Defendant, WAL-MART ASSOCIATES INC.,

(“Defendant” or “Wal-Mart”), and in support states the following:

                           NATURE OF THE CLAIMS

      1.     This is an action for monetary damages pursuant to the Family and

Medical Leave Act of 1996, 29 U.S.C §§ 2601 et seq. (“FMLA”) and the Florida Civil

Rights Act of 1992, Fla. Stat. §§760.10, et seq. (“FCRA”) to redress Defendant’s

unlawful   employment      practices   against   Plaintiff   including   Defendant’s

interference with and retaliation for Plaintiff’s lawful exercise of her rights under

the FMLA and Defendant’s unlawful discrimination and harassment against

Plaintiff due to her association with a handicapped individual.




                                         1
      Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 2 of 12 PageID 2




                          JURISDICTION AND VENUE

      2.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

§§ 1331 and 1343, as this action involves federal questions regarding deprivation

of Plaintiff’s civil rights under the FMLA.

      3.     This Court has supplemental jurisdiction over Plaintiff’s related

claims arising under state law pursuant to 28 U.S.C. §1367(a).

      4.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

a substantial part of the events or omissions giving rise to this action, including

the unlawful employment practices alleged herein occurred in this District.

                        PROCEDURAL REQUIREMENTS

      5.     Plaintiff has complied with all statutory prerequisites to filing this

action.

      6.     On January 7, 2019, Plaintiff filed a charge of discrimination with

Florida Commission on Human Relations (“FCHR”).

      7.     Plaintiff’s charge was filed within three hundred days after the

alleged unlawful employment practices occurred.

      8.     On August 14, 2020, the Florida Commission on Human Relations

issued to Plaintiff a Notice of Rights.

      9.     This complaint was filed within three-hundred and sixty-five days of

the Florida Commission on Human Relations’ issuance of its Notice of Rights.


                                          2
      Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 3 of 12 PageID 3




                                   THE PARTIES

       10.   Plaintiff, Girard, is a citizen of the United States, and is and was at all

times material, a resident of the state of Florida, residing in Citrus County, Florida.

       11.   Plaintiff is a covered “employee” as defined by the FMLA because she

worked for Defendant for more than 12 months preceding the leave, had more

than 1,250 hours of service during the 12 months preceding the leave, and worked

at a location where the employer has at least 50 employees within 75 miles.

       12.   Defendant, Wal-Mart, is a Foreign Profit Corporation with its

principal place of business in Los Angeles, California but conducts business in this

District.

       13.   Plaintiff worked for Defendant at multiple locations within Florida

and at the time of her termination was working for Defendant at its 2461 E Gulf to

Lake Hwy, Inverness, Florida 34453 location.

       14.   At all times relevant to the case, Defendant is and was a covered

“employer” under the FMLA because it has more than 50 employees employed at

Plaintiff’s work location in 20 or more workweeks in the calendar year preceding

the leave request.

       15.   Defendant is an employer as defined by all the laws under which this

action is brought and employs the requisite number of employees.




                                           3
      Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 4 of 12 PageID 4




                           FACTUAL ALLEGATIONS

       16.   Plaintiff began working for Defendant in August 2002 and following

a brief period of leave beginning in late 2006 Plaintiff returned to work for

Defendant in October 2007 as a Sales Associate. Prior to her constructive discharge

Plaintiff was working in the role of Fitting Room Associate.

       17.   Plaintiff’s husband has a serious medical condition and is disabled.

       18.   Defendant was on notice of Plaintiff’s husband’s serious medical

condition.

       19.   Plaintiff sought and was approved to take protected medical leave

intermittently under the FMLA to care for her husband.

       20.   Plaintiff used FMLA leave to care for her husband for several years

without issue.

       21.   In or around March 2019, Plaintiff began reporting to a new

supervisor, Tony Bethea and the work environment drastically changed.

       22.   Mr. Bethea questioned whether Plaintiff’s absences should have been

covered under the FMLA and he pressured her to work on days that she requested

to take leave under the FMLA.

       23.   Mr. Bethea tried to discourage Plaintiff from taking leave under the

FMLA and advised that he would have to rearrange the schedule to accommodate

Plaintiff.


                                         4
      Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 5 of 12 PageID 5




      24.   Under Plaintiff’s previous supervisor, Losi Little, she was not

discouraged from taking FMLA leave nor was she told that her use of leave was a

problem for management or for schedule making.

      25.   Mr. Bethea began to retaliate against Plaintiff for her use of FMLA

leave and made discriminatory comments regarding her use of leave.

      26.   In retaliation to her use of FMLA leave, Mr. Bethea began significantly

reducing Plaintiff’s hours.

      27.   Plaintiff approached Mr. Bethea about her reduced hours and in

response he stated he was not going to schedule Plaintiff for any more hours as

long as she continued to take time off under FMLA.

      28.   Mr. Bethea further commented that Plaintiff should “choose her job

or her husband” referring to taking FMLA leave to care for her husband.

      29.   Mr. Bethea went as far as threatening to terminate Plaintiff if she

continued to take FMLA leave.

      30.   Just two weeks after Mr. Bethea became Plaintiff’s supervisor, he issued

her a negative performance evaluation – this was unusual and contrary to

Defendant’s policy.

      31.   Prior to Mr. Bethea’s supervision, Plaintiff had not received a write-

up or a negative performance evaluation in her nearly 11 years as an employee. In




                                        5
      Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 6 of 12 PageID 6




fact, Plaintiff was rated as a “Solid Performer” and a “Valued Performer” prior to

working under Mr. Bethea’s supervision.

      32.     Plaintiff discussed the negative performance evaluation with Ms.

Little and Ms. Little informed Plaintiff that she did not give any input to the

performance evaluation.

      33.     Plaintiff inquired to Mr. Bethea about the negative performance

evaluation as Mr. Bethea was her supervisor for a mere two weeks. In retaliation,

Mr. Bethea issued Plaintiff a verbal write-up.

      34.     When Plaintiff spoke to Mr. Bethea about how he was able to give her

a review of the previous year when he had been the supervisor for such a short

period of time, he informed Plaintiff that he had consulted with other department

managers.

      35.     Furthermore, Mr. Bethea began his conversation about Plaintiff’s

performance by stating, “I know you have a lot going on with your husband.”

      36.     Following the retaliatory write-up and discriminatory negative

performance evaluation, in or around April 2019 Plaintiff complained to her Store

Manager, Ed Shaw about the negative performance evaluation and write-up.

      37.     Defendant failed to take any remedial action in response to Plaintiff’s

complaints.




                                          6
      Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 7 of 12 PageID 7




      38.    Plaintiff called Defendant’s Ethics Helpline in late April 2019 and

complained about her negative performance evaluation, Mr. Bethea’s supervisor’s

harassment, and the retaliation she was experiencing for taking FMLA leave.

      39.    In May 2019, Defendant informed Plaintiff that it was upholding the

negative performance evaluation.

      40.    Defendant continued to retaliate against Plaintiff by reducing her

hours.

      41.    Similarly situated employees who were not/had not used FMLA

leave were not subjected to similar retaliation.

      42.    In August 2019, after several months of Defendant reducing her hours

and failing to address her concerns of discrimination and retaliation Plaintiff was

left with no choice but to separate.

      43.    Plaintiff has been damaged by Defendant’s illegal conduct.

      44.    Plaintiff has had to retain the services of the undersigned counsel and

has agreed to pay said counsel reasonable attorneys’ fees.

                                     Count I:
                      Interference in Violation of the FMLA

      45.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-44 above.

      46.    Plaintiff was an employee eligible for protected leave under the

FMLA.

                                         7
      Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 8 of 12 PageID 8




      47.    Plaintiff exercised, or attempted to exercise, her rights under the

FMLA.

      48.    Defendant interfered with Plaintiff’s lawful exercise of her FMLA

rights.

      49.    Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

      50.    Plaintiff was injured due to Defendant’s willful violations of the

FMLA, to which she is entitled to legal relief.

                                     Count II:
                      Retaliation in Violation of the FMLA

      51.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-44 above.

      52.    Plaintiff was an employee eligible for protected leave under the

FMLA.

      53.    Defendant is and was an employer as defined by the FMLA.

      54.    Plaintiff exercised or attempted to exercise her rights under the

FMLA.

      55.    Defendant retaliated against Plaintiff for exercising or attempting to

exercise her rights under the FMLA.

      56.    Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

                                          8
      Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 9 of 12 PageID 9




      57.    Plaintiff was injured due to Defendant’s willful violations of the

FMLA and she is entitled to legal relief.

                                  Count III:
            Handicap Based Discrimination in Violation of the FCRA

      58.    Plaintiff re-alleges and adopts as if fully set forth herein, the

allegations stated in Paragraphs 1-44 above.

      59.    Plaintiff’s husband was a qualified individual with a handicap under

the meaning of the FCRA.

      60.    Defendant is prohibited under the FCRA from discrimination against

Plaintiff because of her association with a handicap individual with regard to

discharge, employee compensation, and other terms, conditions, and privileges of

employment.

      61.    Defendant violated the FCRA by discriminating against Plaintiff

based on her association with a handicapped individual.

      62.    Defendant intentionally discriminated against Plaintiff on the basis of

her association with a handicapped individual.

      63.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered lost wages,

lost benefits, as well as severe mental anguish and emotional distress, including

but not limited to depression, humiliation, embarrassment, stress and anxiety, loss



                                            9
     Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 10 of 12 PageID 10




of self-esteem and self-confidence, and emotional pain and suffering, for which

Plaintiff is entitled to an award of monetary damages and other relief.

      64.    Defendant’s unlawful conduct in violation of the FCRA was

outrageous, malicious, was intended to injure Plaintiff, and was done with the

conscious disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of

exemplary and punitive damages.

                                     Count IV:
                       Retaliation in Violation of the FCRA

      65.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-44 above.

      66.    Plaintiff engaged in protected activity under the FCRA while

employed by Defendant.

      67.    Defendant engaged in intentional retaliation against Plaintiff for her

participation in protected activity.

      68.    Defendant’s conduct violated the FCRA.

      69.    Defendant’s discriminatory conduct, in violation of the FCRA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which she is

entitled to damages.

      70.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.



                                        10
     Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 11 of 12 PageID 11




      71.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s protected rights, thereby entitling her to punitive

damages.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:


      a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in an amount to be proved at

trial, liquidated damages, and prejudgment interest thereon;

      b)     Grant Plaintiff her costs and an award of reasonable attorneys’ fees

(including expert fees); and

      c)     Award any other and further relief as this Court deems just and

proper.

                                  JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.

                                        Respectfully Submitted:

                                        /s/ Gary Martoccio
                                        Gary Martoccio
                                        Florida Bar No. 99040
                                        Spielberger Law Group
                                        4890 W. Kennedy Blvd., Ste. 950
                                        Tampa, Florida 33606
                                        T: (800) 965-1570

                                          11
Case 5:21-cv-00078 Document 1 Filed 02/05/21 Page 12 of 12 PageID 12




                               F: (866) 580-7499
                               Gary.Martoccio@spielbergerlawgroup.com

                               Counsel for Plaintiff




                                 12
